Order entered August 22, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00403-CV

                                PROFINITY, L.L.C., Appellant

                                                V.

                            ONE TECHNOLOGIES, L.P., Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-03980-A

                                            ORDER
       We GRANT appellant’s August 20, 2014 motion for an extension of time and for leave

to file a technically amended brief. We ORDER the amended brief tendered to this Court by

appellant on August 20, 2014 filed as of the date of this order. Appellee’s brief is due thirty days

from the date of this order. See TEX. R. APP. P. 38.6(b).


                                                       /s/   ADA BROWN
                                                             JUSTICE